internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-108116-03- date date legend distributing controlled sub sub sub sub sub sub plr-108116-03 shareholder group a shareholder group b plr-108116-03 business a business b business c date a a b dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in such request and subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts distributing is a holding_company that conducts business a business b and business c though subsidiaries distributing has one class of voting common_stock outstanding shareholder group a owns a percent of distributing stock and shareholder group b owns b percent of distributing stock distributing wholly owns controlled and sub controlled wholly owns sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub wholly owns sub effective date a distributing elected to be an s_corporation under sec_1362 of the internal_revenue_code and also elected to treat controlled sub sub sub sub sub and sub as qualified subchapter_s subsidiaries qsubs under sec_1361 as a result of the qsub elections the qsubs are not treated as corporations separate from distributing for federal_income_tax purposes sub and sub conduct business a sub conducts business b and holds assets used by sub sub conducts business b and holds assets used by sub financial information has been received indicating that business a conducted by sub and sub each has had gross_receipts and operating_expenses representing the conduct of an active business during each of the past five years plr-108116-03 serious disputes have arisen between shareholder group a and shareholder group b that are having an adverse effect on the day-to-day operations of distributing to eliminate these differences it is proposed that distributing distribute the stock of controlled to shareholder group b in exchange for the distributing stock held by each shareholder in shareholder group b collectively the distribution representations distributing has made the following representations based on the characterization of the exchange of stock above and by ruling below a b c d e f g h the fair_market_value of the controlled stock received by each shareholder of shareholder group b will approximately equal the fair_market_value of the distributing stock surrendered in the distribution no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than as a distributing shareholder the five years of financial information submitted on behalf of sub and sub 5’s business a represents each corporations’ present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted following the distribution the gross assets of distributing that are treated as directly conducted by distributing will have a fair_market_value of at least five percent of the total fair_market_value of the gross assets of distributing following the distribution the gross assets of controlled that are treated as directly conducted by controlled will have a fair_market_value of at least five percent of the total fair_market_value of the gross assets of controlled following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject_to were incurred in the ordinary course of business and are associated with the assets being transferred plr-108116-03 plr-108116-03 i j k l m n o p q the distribution will be carried out for the following corporate business_purpose to end shareholder disputes over the operation of distributing and to resolve management systemic and other problems that have arisen because of irreconcilable differences between shareholder group a and shareholder group b the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the distributing shareholders to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or after the distribution payments made in connection with any continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined by sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined by applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of plr-108116-03 plr-108116-03 controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that were acquired by purchase as defined by sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r s the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of all classes of distributing or controlled stock distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and will elect to treat sub and sub as qsubs as of that date there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the distribution will terminate the qsub election of controlled and any lower-tier qsubs of controlled consequently immediately before the distribution controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities from distributing in exchange for the stock of controlled the contribution sec_1_1361-5 the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset deemed received by controlled in the contribution will equal the basis of that asset in the hands of distributing sec_362 the holding_period of each asset deemed received by controlled will include the plr-108116-03 plr-108116-03 holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of shareholder group b on their receipt of controlled stock in the distribution sec_355 the basis of the controlled stock in the hands of each shareholder of shareholder group b will in each case equal the shareholders’ basis in the distributing stock held immediately before the distribution sec_358 the holding_period of the controlled stock received by each shareholder group b shareholder will in each case include the holding_period of the distributing stock surrendered in exchange therefore provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1 a caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered in the above rulings in particular no opinion is expressed or implied as to whether distributing is a valid s_corporation prior to the distribution whether controlled will be a valid s_corporation after the distribution whether any of controlled’s subsidiaries will be valid qsubs after the transaction or whether the accumulated adjustment account was properly allocated between distributing and controlled procedural information this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant plr-108116-03 plr-108116-03 sincerely corporate richard k passales senior counsel branch office of associate chief_counsel cc
